Citation Nr: 1132503	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected generalized anxiety disorder and panic disorder with agoraphobia prior to August 13, 2007, and in excess of 70 percent from February 1, 2008.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had a period of active service from April 1957 to March 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a July 2010 rating decision, the Veteran was assigned a temporary disability rating of 100 percent for her service-connected psychiatric disorder from August 13, 2007, to January 31, 2008, because of hospitalization over 21 days.  She was also assigned a 70 percent disability rating from February 1, 2008, for the service-connected psychiatric disorder.  After the Veteran has perfected her appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue of entitlement to an evaluation in excess of 50 percent prior to August 13, 2007, and an evaluation in excess of 70 percent from February 1, 2008 for the service-connected psychiatric disorder is still properly before the Board here and the issue has been appropriately rephrased above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a March 2010 decision, the Board denied the Veteran's claim of entitlement to an evaluation in excess of 50 percent for service-connected generalized anxiety disorder and panic disorder with agoraphobia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court), and counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court dated November 15, 2010, granted the motion, vacated the Board's March 2010 decision, and remanded the case to the Board.

The Joint Motion for Remand noted, in part, that the evidence of record showed that the Veteran may be receiving Social Security Administration (SSA) benefits, and that it did not appear VA obtained these records.  Further, on remand, the Board should determine whether it is necessary to obtain these SSA records.  

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Additionally, the Court has held that, where VA has notice that the veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based. See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the circumstances presented here, the RO should request the Veteran's SSA medical records.

Additionally, the evidence of record suggests that the Veteran's psychiatric disorder renders her unemployable.  In this regard, J.M., Ph.D., reported in a psychological evaluation dated in July 2011 that "I believe that [the Veteran] has been unable to obtain and maintain employment since 1975 due to her service-connected psychiatric disorder."  Moreover, a June 2010 VA examiner reported that the Veteran is unemployable.  However, she did not indicate whether the Veteran's unemployablility is due to her service-connected disabilities.  In any event, the Board finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (finding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, in accordance with the holding in Rice, the claim for a TDIU, along with the increased rating issue, is remanded.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.  All efforts to obtain the records must be documented in the claims folder. 

If  the RO is unable to secure these records, the RO must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken by it with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate her claim for TDIU.  Also, the RO should inform the Veteran of the division of responsibility between her and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.  Id.

3. The Veteran should be scheduled for an appropriate VA examination to determine whether her service-connected disabilities prevent her from securing and following substantially gainful occupation.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The examiner should specifically opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, there is a 50 percent probability or greater that her service-connected disabilities, either alone or in the aggregate render her incapable of maintaining substantially (more than marginal) employment consistent with her education and employment background.

4.  Notify the Veteran that it is her responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Thereafter, the claims for an increased disability rating for generalized anxiety disorder and panic disorder with agoraphobia and TDIU must be (re)adjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with these claims, the Veteran and her attorney must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



